                                                                               USDC SDNY
                                                     U.S. Department of JusticeDOCUMENT
[Type text]                                                                    ELECTRONICALLY FILED
                                                     United States Attorney    DOC #:
                                                                               DATE FILED: 12/19/2019
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     December 17, 2019
VIA ECF                          The dates proposed by the parties for discovery and defense motions are
                                 adopted. The status conference will be held on July 16, 2020, at 11:00 a.m. For
The Honorable Lorna G. Schofield the reasons stated below, the Court finds that the ends of justice served by
United States District Judge     excluding the time between today and July 16, 2020, outweigh the best
Southern District of New York    interests of the public and the Defendants in a speedy trial as
Thurgood Marshall U.S. Courthouseprovided in 18 U.S.C. 3161(h)(7)(A). The time between today and July 16, 2020,
40 Foley Square                  is hereby excluded. SO ORDERED.
New York, New York 10007         Dated: December 20, 2019
                                 New York, New York
       Re:     United States v. Christian Erazo, 19 Cr. 769 (LGS)

Dear Judge Schofield:

       Pursuant to the Court’s order dated December 12, 2019, the parties file this joint letter to
propose the following schedule for discovery and the filing of motions:

       Discovery Production Due:         Tuesday, January 21, 2020

       Defense Pretrial Motions Due:     Tuesday, April 21, 2020

       Government Responses Due:         Tuesday, May 19, 2020

       Defense Reply Due:                Tuesday, June 2, 2020

       The parties also propose the following three dates for a status conference: Monday, June
15, 2020; Tuesday, June 16, 2020; or Wednesday, June 17, 2020. The parties also seek to exclude
time between December 17, 2019 and the pretrial conference to be scheduled in order allow
discovery to be produced by the Government and reviewed by defense counsel, pretrial motions
to be made, and discussions between the parties regarding a pretrial disposition.

                                              Very truly yours,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                         by: _______/s/______________________
                                             Kristy J. Greenberg/Alexandra N. Rothman
                                             Assistant United States Attorneys
                                             (212) 637-2469/2580

cc: Joshua Dratel, Esq. (via ECF and email)
